ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
American Technical Services, Inc.             )      ASBCA No. 60295
                                              )
Under Contract No. N00244-07-C-0060           )

APPEARANCE FOR THE APPELLANT:                        Kevin J. Slattum, Esq.
                                                      Pillsbury Winthrop Shaw Pittman LLP
                                                      Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Douglas R. Jacobson, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Bloomington, MN

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 23 March 2016




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60295, Appeal of American
Technical Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals
               ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
American Technical Services, Inc.             )      ASBCA No. 60295
                                              )
Under Contract No. N00244-07-C-0060           )

APPEARANCE FOR THE APPELLANT:                        Kevin J. Slattum, Esq.
                                                      Pillsbury Winthrop Shaw Pittman LLP
                                                      Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Douglas R. Jacobson, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Bloomington, MN

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 23 March 2016




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60295, Appeal of American
Technical Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals